            Case 5:17-cr-00290-D Document 267 Filed 08/13/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 vs.                                             )     Case No. CR-17-290-D
                                                 )
 DANIEL WEBSTER KEOGH                            )
 a/k/a Web Keogh,                                )
                                                 )
                       Defendant.                )

                                          ORDER

        Before the Court is Defendant Daniel Webster Keogh’s Motion in the Alternative

to Disqualify Government Attorneys [Doc. No. 36], which hinges on the admissibility of

certain evidence. Defendant requests an order disqualifying the assigned prosecutors,

Assistant United States Attorneys Chris Stephens and K. McKenzie Anderson, from further

representation of the government in this case if the Court finds that a plea agreement and a

plea petition that Defendant signed in an earlier case are admissible trial evidence. Following

an evidentiary hearing and related filings, the Court granted the government’s motion in

limine to preadmit the plea documents, subject to certain conditions. See 9/14/20 Order

[Doc. No. 241]. Assuming the government may succeed in admitting relevant portions of

the documents at trial, the Court finds that a ruling on Defendant’s Motion should be made.

The government has filed its Response [Doc. No. 45] to the Motion, and Defendant has filed

an authorized Reply [Doc. No. 49].

        Defendant states that if the plea documents are admitted – putting before the jury

his incriminating statements regarding one of the charges in this case – he intends to call the
            Case 5:17-cr-00290-D Document 267 Filed 08/13/21 Page 2 of 5




prosecutors involved in the plea negotiations to testify regarding the circumstances that led

to his alleged coercion by the government to sign the plea papers in August 2017. Defendant

contends he is entitled to inform the jury of the government’s conduct that included, from

his perspective, an unfounded threat to indict his wife if he did not accept the plea offer and

unreasonable time constraints. Defendant asserts that the only other potential witnesses to

these facts – he and his lawyers – cannot testify without waiving either his Fifth Amendment

right to remain silent or his Sixth Amendment right to counsel of his choice (because a

testifying attorney could not act as his trial counsel). Because the government’s attorneys

also cannot serve as both trial witnesses and trial advocates, Defendant proposes that the

prosecutors be disqualified from further representation of the government.

         The Court is not persuaded by Defendant’s arguments. Defendant recognizes the

applicable rule: “To disqualify a prosecutor on the grounds that they will be called as a

witness, the Defendant must demonstrate a compelling and legitimate reason to do so.” See

Def.’s Br. Supp. Mot. Disqualify [Doc. No. 39] at 23 (quoting United States v. Regan, 103

F.3d 1072, 1083 (2d Cir. 1997)); see United States v. Watson, 952 F.2d 982, 986-87 (8th Cir.

1991) (prosecutor may be called to testify only if defendant demonstrates “compelling need”

for specific testimony) (collecting cases); see also United States v. Wooten, 377 F.3d 1134,

1143 (10th Cir. 2004) (“It is well settled that the district court may decline to allow the

defendant to call the prosecutor as a witness if it does not appear the prosecutor possesses

information vital to the defense.”). The Court finds that Defendant has not alleged or shown

a compelling need to call the prosecutors as trial witnesses in this case.




                                                2
          Case 5:17-cr-00290-D Document 267 Filed 08/13/21 Page 3 of 5




       Defendant identifies the subject of the necessary testimony as the circumstances of

the government’s plea offer in the prior case that will place in context his decision to

complete and sign the plea papers. See Def.’s Br. Supp. Mot. Disqualify at 24; Reply Br.

at 2-3. Defendant contends this evidence will allow the jury to assess the “credibility and

weight it should afford” any incriminating statements that are admitted at trial. See Reply

Br. at 3, 8. Specifically, Defendant wants to inform the jury that the government pressured

him to sign the plea papers with alleged threats communicated by the prosecutors through

his attorneys. Id. at 4, 8. He relies on case law holding that a defendant has a right for a

jury to evaluate the surrounding circumstances of a defendant’s confession so that the jury

can determine what, if any, weight to give the confession. Id. at 4-5.

       The same allegations of coercion and duress were made in opposition to the

government’s motion to determine the admissibility of the plea papers.          The Court

conducted an evidentiary hearing on the government’s motion, and the evidence presented

at the hearing confirms what is implicit in Defendant’s argument: The prosecutors were

not present when he signed the plea papers and had no direct communications with him

regarding the plea agreement. They have no direct knowledge of the circumstances under

which the plea papers were signed. The prosecutors’ knowledge is limited to the allegedly

coercive statements made to his attorneys, namely, that the offer would expire on a certain

date and that a consequence of not accepting the government’s offer would be a

presentation of its case against Defendant and his wife to the next grand jury. These facts

could be presented at trial without calling the prosecutors to testify about them; they are

fully set forth in the correspondence between a prosecutor and Defendant’s attorney and


                                             3
            Case 5:17-cr-00290-D Document 267 Filed 08/13/21 Page 4 of 5




are not disputed. They could be sufficiently presented to the jury through stipulations or

documentary evidence.

         Further, this same issue of possible testimony was raised in connection with the

evidentiary hearing on the government’s motion. In preparation for the hearing, Defendant

filed a Motion in Limine to Determine the Admissibility of Certain Potential Evidence

[Doc. No. 146]. Defendant suggested in the Motion that he might call the prosecutors to

testify about the time constraints they placed on Defendant’s decision to sign the plea

agreement and the alleged pressure of possible charges against his wife. In response, the

government pointed out that its attorneys could not be compelled to testify because

Defendant had not complied with Touhy1 regulations promulgated by the Department of

Justice, 28 C.F.R. § 16.21 et seq. At that time, the Court found no issue for decision

because Defendant had not sought an order compelling the government’s counsel to testify

and had not complied with federal regulations that must be met before seeking such an

order. See 9/25/19 Order [Doc. No. 162] at 5. These circumstances have not changed.

Therefore, the Court also finds that Defendant has not established a factual basis for

disqualifying the prosecutors from representing the government at trial.

         IT IS THEREFORE ORDERED that Defendant Daniel Webster Keogh’s Motion

in the Alternative to Disqualify Government Attorneys [Doc. No. 36] is DENIED.




1
    United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

                                                 4
  Case 5:17-cr-00290-D Document 267 Filed 08/13/21 Page 5 of 5




IT IS SO ORDERED this 13th day of August, 2021.




                                  5
